          Case 1:20-cv-06240-MKV Document 9 Filed 08/21/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 8/21/2020
 JANE DOE, proceeding under a pseudonym,

                                 Plaintiff,
                                                                   20-cv-6240 (MKV)
                     -against-
                                                                        ORDER
 HARVEY WEINSTEIN,

                                 Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff “Jane Doe” initiated this action by filing a complaint on August 7, 2020 [ECF #1

(“Cmpl.”)]. She simultaneously moved ex parte for leave to proceed under a pseudonym, which

the judge assigned to Part I granted for 14 days, or until further order of the assigned district

judge [ECF #4]. That Order expires today, August 21, 2020. Before the Court is Plaintiff’s

renewed ex parte motion for leave to proceed under a pseudonym [ECF #6 (“Mem.”)]. IT IS

HEREBY ORDERED that Plaintiff’s application is GRANTED for an additional 14 days only,

or until further order of this Court. IT IS FURTHER ORDERED that, by August 24, 2020,

Plaintiff shall serve copies of the Complaint and motion on the defendant. IT IS FURTHER

ORDERED that, by August 28, 2020, the defendant shall respond to Plaintiff’s motion.

SO ORDERED.



                                                       _________________________________
Date: August 21, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
